In a proceeding pursuant to RPAPL 881 for a license to enter and make improvements to certain real property owned by Ernest Fequiere and Lourdes Marie Dorce, Lourdes Marie Dorce appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated August 3, 2010, which, after a hearing, in effect, denied that branch of her motion which was for an award of damages allegedly resulting from the petitioner’s entry upon the subject real property pursuant to an order of the same court granting the requested license.
Ordered that the order is affirmed, with costs.
There is no basis to disturb the hearing court’s determination *862that the appellant failed to establish any damages resulting from the petitioner’s entry upon the appellant’s real property pursuant to an order granting the petitioner a license to enter and make improvements to that real property (see generally Melius v Breslin, 46 AD3d 524, 525 [2007]; Lelekakis v Kamamis, 41 AD3d 662, 664 [2007]).
The appellant’s remaining contentions are not properly before this Court. Dillon, J.E, Angiolillo, Leventhal and Sgroi, JJ., concur.